

116 S1066 IS: An Act Targeting Resources to Communities in Need
U.S. Senate
2019-04-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 1066IN THE SENATE OF THE UNITED STATESApril 8, 2019Mr. Booker introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo provide an increased allocation of funding under certain programs for assistance in persistent
 poverty counties, and for other purposes.1.Short titleThis Act may be cited as An Act Targeting Resources to Communities in Need.2.DefinitionsIn this Act:(1)Development programThe term development program means any of the following programs, offices, or appropriations accounts:(A)Any program administered by the Office of Rural Development of the Department of Agriculture.(B)The Appalachian Regional Commission established by section 14301(a) of title 40, United States Code.(C)Department of Commerce, Economic Development Administration, Economic Development Assistance Programs.(D)The Delta Regional Authority established by section 382B(a)(1) of the Consolidated Farm and Rural Development Act (7 U.S.C. 2009aa–1(a)(1)).(E)The Denali Commission established by section 303(a) of the Denali Commission Act of 1998 (42 U.S.C. 3121 note; 112 Stat. 2681–637).(F)Any training or employment services program administered by the Employment and Training Administration of the Department of Labor.(G)Department of Health and Human Services, Health Resources and Services Administration.(H)Environmental Protection Agency, State and Tribal Assistance Grants.(I)Department of Commerce, National Institute of Standards and Technology, Construction.(J)Any program under the Juvenile Justice and Delinquency Prevention Act of 1974 (34 U.S.C. 11101 et seq.).(K)The Edward Byrne Memorial Justice Assistance Grant Program under subpart 1 of part E of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10151 et seq.).(L)A victim services program for victims of trafficking, as authorized by section 107(b)(2) of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7105(b)(2)).(M)Any program authorized under the Trafficking Victims Protection Reauthorization Act of 2005 (Public Law 109–164; 119 Stat. 3558).(N)Any program authorized under the Violence Against Women Reauthorization Act of 2013 (Public Law 113–4; 127 Stat. 54).(O)The Paul Coverdell Forensic Sciences Improvement Grants program under part BB of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10561 et seq.).(P)DNA-related and forensic programs and activities grants under part X of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10511 et seq.).(Q)The grant program for community-based sexual assault response reform grants under part T of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10441 et seq.).(R)The court-appointed special advocate program under section 217 of the Crime Control Act of 1990 (34 U.S.C. 20323).(S)A program under subtitle C of title II of the Second Chance Act of 2007 (34 U.S.C. 60541 et seq.).(T)The Cops on the Beat program under part Q of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10381 et seq.).(U)The Comprehensive Opioid Abuse Grant Program under part LL of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10701 et seq.).(V)A grant under section 220531 of title 36, United States Code.(W)The program authorized under part AA of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10551 et seq.).(X)Department of Transportation, Office of the Secretary, Nationally Significant Freight and Highway Projects.(Y)Department of Transportation, Office of the Secretary, National Infrastructure Investments.(Z)Department of Transportation, Federal Transit Administration, Bus and Bus Facilities Infrastructure Investment Program.(AA)Department of Transportation, Federal Transit Administration, Capital Investment Grants Program.(BB)Any program of the Department of the Treasury relating to Community Development Financial Institutions (within the meaning of section 103 of the Community Development Banking and Financial Institutions Act of 1994 (12 U.S.C. 4702)).(CC)The Southeast Crescent Regional Commission established by section 15301(a)(1) of title 40, United States Code.(DD)The Southwest Border Regional Commission established by section 15301(a)(2) of title 40, United States Code.(EE)The Northern Border Regional Commission established by section 15301(a)(3) of title 40, United States Code.(FF)The Northern Great Plains Regional Authority established by section 383B(a)(1) of the Consolidated Farm and Rural Development Act (7 U.S.C. 2009bb–1(a)(1)).(GG)The fair housing initiatives program under section 561 of the Housing and Community Development Act of 1987 (42 U.S.C. 3616a).(HH)A grant under section 4611 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7261).(2)Persistent poverty countyThe term persistent poverty county means any county with a poverty rate of not less than 20 percent, as determined in each of the 1990 and 2000 decennial censuses, and in the Small Area Income and Poverty Estimates of the Bureau of the Census for the most recent year for which the estimates are available.(3)High-poverty areaThe term high-poverty area means a census tract with a poverty rate of not less than 20 percent during the 5-year period ending on the date of the enactment of this Act.3.10–20–30 formula for persistent poverty countiesNotwithstanding any other provision of law, the entity responsible for administering a development program shall use not less than an amount equal to 10 percent of the amounts made available in any appropriations Act for the program for each of fiscal years 2019 through 2028 in persistent poverty counties, if the entity is otherwise authorized to do so.4.Targeting high-poverty census tracts(a)In generalNotwithstanding any other provision of law, the entity responsible for administering a development program shall use not less than the percentage described in subsection (b) of the amounts made available in any appropriations Act for the program for each of fiscal years 2019 through 2028 for projects in high-poverty areas, if the entity is otherwise authorized to do so.(b)Percentage describedThe percentage described in this subsection with respect to a development program is the percentage equal to the sum obtained by adding—(1)the average percentage of Federal assistance awarded under the program in the 3-fiscal year period ending on the date of enactment of this Act that were used for projects in high-poverty areas; and(2)5 percent of the average total Federal assistance awarded under the program during the period referred to in paragraph (1).(c)Report to CongressNot later than 90 days after the date of enactment of this Act, if an entity responsible for administering a development program determines that the provision of benefits under the program in a high-poverty area in accordance with this section is primarily benefitting individuals predominantly living in areas other than a high-poverty area, the entity shall submit to the Director of the Office of Management and Budget and Congress—(1)a notification of that determination; and(2)a recommendation describing how the entity could ensure that benefits under the development program—(A)are provided based on census tracts in which the individuals receiving the benefit reside; and(B)serve individuals who reside in predominantly low-income census tracts.5.Failure to use fundsIf the entity responsible for administering a development program does not comply with section 4 with respect to the program for a fiscal year, the entity shall submit to Congress a report that describes how the entity plans to do so for the next fiscal year.6.Report to CongressNot later than 180 days after the end of each fiscal year, the entity responsible for administering each development program shall submit to Congress a progress report on the implementation of this Act with respect to the development program.